Citation Nr: 1815913	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 27, 2013, for the award of service connection for degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his relatives, N.B. and R.B.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from December 1950 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran and his relatives appeared and testified at a January 2018 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Service connection for a low back disability was denied in an unappealed September 1955 rating decision, and the Veteran filed a new claim for service connection for a low back disability on August 27, 2013.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 2013, for the award of service connection for a low back disability have not been met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.160(d), 3.400, 20.1103 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Effective Date

The law is clear that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The regulation implementing this section similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400.

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  See also Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran first sought to reopen his claim).

The Veteran first filed a claim for service connection for a low back disability in July 1955 and he contends that the proper effective date for service connection for his low back disability is the date of that claim.  In that claim form, the Veteran reported that his address was located in New York.  Later that month, VA sent the Veteran correspondence to the address listed on the claims form and asked him to submit evidence indicating how a low back injury incurred in service resulted in ongoing residuals.  Having received no response from the Veteran, VA sent the Veteran an additional letter at the address listed in the initial claims form in September 1955.  That correspondence informed the Veteran that the claim had been placed "in a disallowed status" due to the lack of any response to VA's request for additional evidence.  The claims file does not include any evidence that the Veteran responded to this letter in the year that follows or gave any indication that he disagreed with the denial of service connection for a low back disability. 

A decision by the RO becomes final if a claimant does not appeal the decision within a year of being notified of the decision and if no new and material evidence has been received within a year of the claimant's notification of the decision.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Because the record does not contain any evidence that the Veteran appealed the September 1955 denial or submitted new and material evidence within a year of that decision, the Board finds that it is final.

The Board also acknowledges the Veteran's January 2018 hearing testimony that he never got a copy of the decision in 1955 that initially denied him service connection for a low back disability.  He stated that he moved to California that year and has lived in California ever since.  The Board acknowledges the Veteran's contentions, but the record is clear that the address of record at the time of the Veteran's September 1955 denial was the New York address that he provided in his initial claim for compensation.  There is no evidence that the Veteran informed VA of his change of residence or provided an updated mailing address prior to VA's denial of service connection.  Rather, the first evidence that VA ever received notice that the Veteran's mailing address had changed was in correspondence the Veteran submitted in August 1957.

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  Here, there is no evidence to indicate that the September 1955 notification of the denial of the Veteran's claim for service connection was not mailed to him at his address of record in accordance with normal practice.

In addition, it is an obligation of a claimant seeking VA benefits to keep VA apprised of his location for a variety of reasons, not least of which are to conserve agency resources and to enable timely development of claims.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him").  As the Veteran did not keep VA apprised of his whereabouts and VA properly sent the Veteran notice of its decision to deny his claim for service connection for a low back disorder, the Board finds that there is no reason to question the finality of the September 1955 denial.

The Board has also considered whether the Veteran's correspondence from August 1957 could be construed as an informal claim such that it could also serve as the basis for an earlier effective date of his subsequent award of service connection.  The essential elements for any claim, whether formal or informal, are: (1) An intent to apply for benefits; (2) An identification of the benefits sought; and (3) A communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In his August 1957 letter, the Veteran asked whether a decision had been made with respect to his claim for service connection for a back condition.  In response, VA notified the Veteran in correspondence from August 1957 that it had sent a letter to the Veteran's New York address in July 1955 asking for additional evidence relating to his claim and that VA had sent an additional letter informing him that the claim was disallowed in September 1955.  In its August 1957 correspondence, VA also informed the Veteran that "[i]n order to receive further consideration," he would need to furnish evidence showing the existence of his claimed disabilities, or residuals from those disabilities, from the date of his discharge to the present time.

In October 1957, the Veteran replied, asking for assistance in developing his claim.  He stated that he had lost contact with his fellow service members and did not know the names of the treating physician who cared for him while overseas.  In a letter sent to the Veteran that same month, VA again clarified that the evidence necessary for his claim was not evidence of an in-service injury but rather evidence that showed residuals from an in-service injury that continued through the present time.  VA also explained that upon receipt of such evidence, "further consideration will be given [his] claim."  

Assuming the Veteran's August 1957 correspondence amounted to an informal claim, the Board finds that it also cannot serve as the basis for an earlier effective date for an award of service connection for the Veteran's low back disability.  In response to that letter, VA repeatedly requested that the Veteran furnish evidence that would substantiate his claim for benefits.  However, the record contains no evidence that the Veteran responded to VA's letter of October 1957 that again requested evidence what would be needed for further consideration of the Veteran's claim.  

The controlling regulation in circumstances such as these is clear.  38 C.F.R. § 3.158 provides that, where evidence requested in connection with an original claim or a claim to reopen is not furnished within one year after the date of the request, the claim "will be considered abandoned."  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Therefore, assuming the Veteran's August 1957 letter amounted to an informal claim, the Board considers the claim abandoned because the record does not contain any evidence that the Veteran responded to VA's October 1957 request for additional information within a year.  

Once a claim has been abandoned, no action will be taken unless a new claim is received and, if that subsequent claim is granted, compensation shall commence "not earlier than the date of filing the new claim."  38 C.F.R. § 3.158(a).  Here, the Veteran did not file an additional claim until August 27, 2013, and the regulations are clear that the filing of that claim is the earliest effective date for the Veteran's award of service connection for a low back disability.  

For these reasons, an effective date earlier than August 27, 2013, for the award of service connection for a low back disability is not warranted.

II.  VA's Duties to Notify and Assist

In cases where service connection has been granted and an effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Moreover, the duty to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  Here, there is material issue of fact to be determined.  That is, the circumstances of the Veteran's prior denial, and the date his claim to reopen was received, are not in dispute.  Similarly, even assuming the Veteran's August 1957 correspondence amounted to an informal claim, the material facts are clear that the claim was abandoned.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.


ORDER

An effective date earlier than August 27, 2013, for the award of service connection for a low back disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


